Order denying defendant’s motion to vacate plaintiff’s notice to examine defendant before trial, and directing its president to appear for examination, modified by providing therein that paragraphs 5, 6, 7, 8 and 10 be stricken from the notice, and as so modified affirmed, without costs. The matters contained in paragraphs 5, 6, 7 and 10 are admitted in the pleadings, and, therefore, the examination of defendant concerning them is unnecessary. The matter contained in paragraph 8 involves the mental attitude of the plaintiff, about which, of course, defendant knows nothing. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.